DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Narukawa (US 8,252,241 B2), Goebel et al. (US 2016/0131584 A1) and Molnar et al. (WO 2014/035878 A1).
	Regarding claim 1, Narukawa discloses a fluidized-bed reactor (2) for producing trichlorosilane by causing metallurgical grade silicon powder and a hydrogen chloride gas to react with each other, comprising a reaction vessel configured to contain the metallurgical grade silicon powder and the hydrogen chloride gas, the reaction vessel having a side wall surrounding a fluid bed which is formed by a flow of the metallurgical grade silicon powder which is caused to flow by the hydrogen chloride gas, the reaction vessel having a gas feed opening (4) which is provided in a lower part of the reaction vessel and through which the hydrogen chloride gas is supplied, and a tapered portion (10), a distributor plate (partition plate (9) with nozzles (24)) having the gas feed opening and configured to disperse the hydrogen chloride gas from the gas feed opening (see Abstract; figures 1-5 column 1, line 44 through column 4, line 2 and column 4, line 25 through column 10, line 18).
	Goebel et al. discloses a fluidized-bed reactor (A) for producing trichlorosilane by causing metallurgical grade silicon powder and a hydrogen chloride gas to react with each other, comprising a reaction vessel configured to contain the metallurgical grade silicon powder and the hydrogen chloride gas, the reaction vessel having a side wall surrounding a fluid bed which is formed by a flow of the metallurgical grade silicon powder which is caused to flow by the hydrogen chloride gas, the reaction vessel having a gas feed opening (2) which is provided in a lower part of the reaction vessel and through which the hydrogen chloride gas is supplied, and a tapered bottom portion (see Abstract; figure 1 and paragraphs 0045 and 0081-0121).
Molnar et al. discloses a tapered fluidized bed reactor (see Abstract) comprising a gas distributor, a tapered section above the gas distributor and an expended head above the tapered section (see paragraphs 0009, 0027-0030 and 0043-0045) resulting in a fluidized bed reactor wherein a portion of the side wall which portion extends along at least 80% of a height extending from the gas feed opening to a top face of the fluid bed having such a tapered shape that a cross section of the reaction vessel which cross section is taken perpendicular to a height direction of the reaction vessel increases in area in an upward direction.
The prior art references fail to disclose a fluidized bed reactor further comprising a distributor plate having the gas feed opening and configured to disperse the hydrogen chloride gas from the gas feed opening, the distributor plate being provided in the lower part of the reaction vessel, the side wall having the tapered shape from a boundary between the fluid bed and the distributor plate.
Claims 3-6 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed January 29, 2021, with respect to the objection of the specification and the 103(a) rejection of claims 1 and 3-6 have been fully considered and are persuasive.  The objection of the specification and the 103(a) rejection of claims 1 and 3-6 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774